This is an attempt to appeal from an order and judgment of the district court of Greet county dissolving a temporary injunction theretofore issued in said cause.
The plaintiff in error excepted to the action of the trial court in dissolving the temporary injunction, and thereupon the court fixed the time in which petition in error should be filed, not exceeding 30 days from the date of the order of July 5, 1928.
No notice of intention to appeal was given in open court by the plaintiff in error at the time of the rendition of said judgment nor within 10 days thereafter as required by section 782, C. O. S. 1921, and the defendants in error have filed in this court their motion to dismiss the appeal upon that ground. Where a party desiring to appeal fails to give notice in open court either at the time the judgment is rendered or within 10 days thereafter of his intention to appeal to the Supreme Court, this court acquires no jurisdiction, and the appeal will be dismissed. Oliver v. Kelly, 129 Okla. 121, 263 P. 649; Nichols v. Lonsdale, 109 Okla. 59, 234 P. 753; Adkins v. Lynholm, 87 Okla. 123, 209 P. 319; Mires v. Hogan,79 Okla. 233, 192 P. 811.
No notice of appeal having been given as required by law, the appeal in this cause is hereby dismissed.